Exhibit 10.1

 

RETIREMENT AND GENERAL RELEASE AGREEMENT

 

This Retirement and General Release Agreement (the “Agreement”) is made as of
August 10, 2005 by and among Michael Snyder (“Snyder”) on the one hand, and Red
Robin Gourmet Burgers, Inc. and Red Robin International, Inc. on the other hand
(collectively, the “Company”).

 

RECITALS

 

A. WHEREAS, Snyder has served as Chairman of the Board, Chief Executive Officer
and President of the Company; and

 

B. WHEREAS, Snyder and the Company are parties to that certain Employment
Agreement dated May 11, 2000 (the “Employment Agreement”); and

 

C. WHEREAS, Snyder desires to retire from employment with, and as a director and
executive officer of, the Company; and

 

D. WHEREAS, Snyder and the Company desire to provide for an orderly transition
of Snyder’s duties and responsibilities; and

 

E. WHEREAS, Snyder and the Company mutually desire to set forth the parties’
rights and obligations upon Snyder’s retirement.

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, and
intending to be legally bound, Snyder and Company voluntarily agree as follows:

 

1. Retirement. Pursuant to Section 4(b) of the Employment Agreement, Snyder
hereby voluntarily resigns as a director and as Chairman of the Board, Chief
Executive Officer and President of the Company, and any parents or subsidiaries,
effective as of the date of this Agreement, and retires as an employee of the
Company effective as of the close of the Company’s business on August 31, 2005
(“Retirement Date”). Snyder shall be entitled to receive his salary, accrued
vacation and other benefits customarily provided to employees of the Company
through the Retirement Date at the rates in effect on the date hereof. Except as
otherwise provided in this Agreement, the Employment Agreement shall terminate
as of the Retirement Date, and all benefits of employment shall cease as of the
Retirement Date.

 

2. Stock Options. The Company has previously granted stock options to Snyder to
purchase shares of the Company’s common stock (the “Stock Options”). As of the
Retirement Date (and after giving effect to Snyder’s retirement pursuant to
Section 1), the Stock Options will be outstanding and unvested as to an
aggregate of Ninety-One Thousand Six Hundred Sixty Seven (91,667) shares of the
Company’s common stock (the “Unvested Options”) and the Stock Options will be
outstanding and vested as to an aggregate of Sixty-Eight Thousand Three Hundred
Thirty Three (68,333) shares of the Company’s common stock (the “Vested
Options”), all as set forth in more detail in the Stock Option summary attached
hereto as Schedule I. The Unvested and the Vested Options shall be, and hereby
are, terminated on the

 

1



--------------------------------------------------------------------------------

Retirement Date, and Snyder shall have no further rights with respect thereto or
in respect thereof.

 

3. Repayment of Personal Expenses. Prior to the date hereof, a special committee
of the Board of Directors (the “Special Committee”) has conducted an
investigation into certain travel, lodging, entertainment and other expenses
that have been incurred by Snyder and paid for or reimbursed by the Company. The
Special Committee has presented Snyder with a list of such expenses for which
the Special Committee has been unable to identify adequate documentary or other
support as to the business purposes for such expenses (the “Disallowed
Expenses”). Within twenty (20) days after the date of this Agreement (the
“Petition Period”), Snyder may petition the Special Committee to reduce the
Disallowed Expenses by submitting records or other proof demonstrating by clear
and convincing evidence that any of the Disallowed Expenses were, in fact,
incurred for appropriate business purposes. If requested by Snyder, the Special
Committee shall promptly meet or otherwise confer with Snyder to discuss any
such evidence that Snyder may submit. Within ten (10) business days of the
receipt of any submission by Snyder (or, if Snyder should fail to submit any
petition within the Petition Period, then within three (3) business days after
the expiration of the Petition Period), the Special Committee shall make a final
determination as to the amount of Disallowed Expenses to be repaid by Snyder
(provided, however, that such period for final determination may be extended by
mutual agreement of Snyder and the Special Committee). The Special Committee’s
final determination as to the amount of Disallowed Expenses is binding and shall
not be subject to challenge by Snyder. Within three (3) business days of his
receipt of the Special Committee’s final determination, Snyder shall repay to
the Company the amount of the Disallowed Expenses as finally determined by the
Special Committee, together with interest on all such amounts calculated from
the date that each such expense was incurred until the date of Snyder’s payment
of the Disallowed Expenses at a rate equal to the interest rate currently in
effect under the Company’s existing credit facility.

 

4. Release. In consideration of the covenants undertaken herein by the Company,
and except for those obligations created by or arising out of this Agreement,
Snyder, on his own behalf and on behalf of his descendants, dependents, heirs,
executors, administrators, assigns and successors, does hereby covenant not to
sue and acknowledges full and complete satisfaction of and hereby releases,
absolves and discharges the Company and its heirs, successors and assigns,
parent, subsidiaries, divisions and affiliated corporations, past and present,
as well as its and their trustees, directors, officers, agents, attorneys,
insurers and employees, past and present, and each of them (hereinafter
collectively referred to as “Releasees”), with respect to and from any and all
claims, demands, liens, agreements, contracts, covenants, actions, suits, causes
of action, wages, obligations, debts, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, which Snyder now owns or holds or has at any time
heretofore owned or held as against said Releasees, or any of them, arising out
of or in any way connected with his employment relationship with the Company, or
his retirement or resignation as an employee, officer and director, or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever, known or unknown, suspected or unsuspected, resulting from any act or
omission by or on the part of said Releasees, or any of them, committed or
omitted prior to the date of this Agreement, including specifically but without
limiting the generality of the foregoing, any claim

 

2



--------------------------------------------------------------------------------

under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, and the Family and Medical Leave Act, provided, however, that the foregoing
release by Snyder shall not extend to any rights Snyder may have in the future
to (i) indemnification under the Company’s certificate of incorporation or
bylaws, law or agreement or (ii) any coverage to which Snyder may be entitled
under Company’s Director and Officer insurance policies.

 

5. Waiver of Unknown Claims. It is the intention of Snyder in executing this
instrument that the same shall be effective as a bar as to each and every claim,
demand and cause of action hereinabove specified including unknown claims. In
furtherance of this intention, Snyder hereby expressly waives any and all rights
or benefits conferred by any federal, state or local statute regarding release
of unknown or unsuspected claims.

 

6. No Transferred Claims. Snyder warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof and Snyder shall defend,
indemnify and hold harmless the Company from and against any claim (including
the payment of attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or in connection with or arising out of any
such assignment or transfer made, purported or claimed.

 

7. Non-Disparagement. Snyder agrees that he shall not directly or indirectly,
make or ratify any statement, public or private, oral or written, to any person
that disparages, either professionally or personally, the Company or its
parents, subsidiaries and affiliates, past and present, and each of them, as
well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them.

 

8. Survival of Certain Provisions of Employment Agreement. Section 6 through
Section 19 of the Employment Agreement survive Snyder’s retirement and the
termination of the Employment Agreement and are incorporated herein by reference
as if fully set forth.

 

9. Complete Agreement. This Agreement constitutes and contains the entire
agreement and understanding concerning Snyder’s employment with the Company,
retirement or resignation as an employee, officer and director, and the other
subject matters addressed herein between the parties, and supersedes and
replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matter hereof. This is an
integrated document.

 

10. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

 

11. Choice of Law. This Agreement shall be deemed to have been executed and
delivered within the State of Colorado, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Colorado without regard to principles of
conflict of laws.

 

3



--------------------------------------------------------------------------------

12. Waiver. No waiver of any breach of any term or provision of this Agreement
shall be construed to be, or shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

 

13. Section Headings. Section and other headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

14. Arbitration. Any dispute or controversy arising out of interpretation or
enforcement of this Agreement shall be resolved pursuant to the terms set forth
in Section 14 and Section 15 of the Employment Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of Colorado that the foregoing is true and correct.

 

EXECUTED this 10th day of August 2005, at Arapahoe County, Colorado.

 

“Snyder”

/s/ MICHAEL SNYDER

--------------------------------------------------------------------------------

Michael Snyder

 

EXECUTED this 10th day of August 2005, at Arapahoe County, Colorado.

 

“Company”

RED ROBIN GOURMET BURGERS, INC.

By

  

/s/ DENNIS B. MULLEN

--------------------------------------------------------------------------------

    

Dennis B. Mullen

    

Director and Authorized Signatory

RED ROBIN INTERNATIONAL, INC.

By

  

/s/ DENNIS B. MULLEN

--------------------------------------------------------------------------------

    

Dennis B. Mullen

    

Authorized Signatory

 

 

5



--------------------------------------------------------------------------------

SCHEDULE I

 

OPTION SCHEDULE

 

Grant Date    Strike Price   

Options Vested As

of August 31, 2005

  

Options Unvested As

Of August 31, 2005

1/29/2003    $14.98    38,750    21,250 1/28/2004    $26.81    23,750    36,250
6/02/2004    $27.20    5,833    14,167 4/14/2005    $51.75    0    20,000

 

6